DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: a decoding subsystem including: a symbol decoder configured to output a first symbol decoded from an initial code in a block of the compressed data; and a resolver for a second symbol configured to: decode, substantially in parallel with decoding the first 10symbol in the symbol decoder, a respective symbol from a subsequent initial code from each of one or more sub-blocks of the block of the compressed data; and output, as a second symbol, one of the respective symbols selected based on the initial code.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: the symbol decoder communicates a length of the initial code to the resolver for the second symbol; and the resolver for the second symbol selects the second symbol based on the 20length of the initial code.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: the block of the compressed data includes multiple bits; and each sub-block of the one or more sub-blocks includes a different 25sequence of bits from among the multiple bits.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein each sequence of bits includes a respective specified number of bits that is set based on a corresponding code length.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein the resolver for the second symbol is further configured to: output no second symbol when no respective symbol is decoded from any 5of the one or more sub-blocks.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein the symbol decoder and the resolver for the second symbol each include: one or more match units, each match unit comparing codes of a 10corresponding specified length to portions of compressed data of the corresponding specified length and, when a match is found, providing symbols associated with the codes of the corresponding specified length.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein the portions of the 15compressed data of the corresponding specified length include lower bit positions in the compressed data.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein the decoding subsystem further includes: 20a receiver configured to: receive the compressed data and provide, to the symbol decoder and the resolver for the second symbol, the block and the one or more sub- blocks of the compressed data, respectively; and select a next block and next sub-blocks of the compressed data 25based on lengths of codes found by the symbol decoder and the resolver for the second symbol.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein the electronic device further comprises: 29 APJ 2021-02-01 190125-CNT Application.docxa clock source that provides, to the symbol decoder and resolver for the second symbol, a clock signal used for controlling a timing of the decoding of the first symbol and the respective symbols, wherein the decoding of the first symbol and the respective symbols occurs in a same one or more clock cycles.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: further comprising: at least one additional symbol resolver, the at least one additional symbol resolver configured to: decode, substantially in parallel with decoding the first symbol in 10the symbol decoder, a respective additional symbol from an additional initial code from each of one of more additional sub-blocks of the block of the compressed data; and output, as an additional symbol, one of the respective additional symbols selected based on a combined length of the initial code and a 15subsequent initial code.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: outputting a first symbol decoded from an initial code for which a symbol 20is available in a block of the compressed data; decoding, substantially in parallel with decoding the first symbol, a respective symbol from a subsequent initial code from each of one or more sub- blocks of the block of the compressed data; and outputting, as a second symbol, one of the respective symbols selected 25based on the initial code.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: selecting the second symbol based on a length of the initial code.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein: the block of the compressed data includes multiple bits; and each sub-block of the one or more sub-blocks includes a different sequence of bits from among the multiple bits.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein each sequence of bits includes a respective specified number of bits that is set based on a corresponding code length.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: further comprising: outputting no second symbol when no respective symbol is decoded from any of the one or more sub-blocks.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: further comprising: 15comparing codes of a corresponding specified length to portions of compressed data of the corresponding specified length and, when a match is found, providing symbols associated with the codes of the corresponding specified length.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: wherein the portions of the compressed data of the corresponding specified length include lower bit positions in the compressed data.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: further comprising: 25receiving the compressed data and providing the blocks and one or more sub-blocks of the compressed data for decoding; and selecting a next block and next sub-blocks of the compressed data for decoding based on lengths of codes in the block of the compressed data and the sub-blocks of the compressed data.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: further comprising: decoding the first symbol and the respective symbols in a same one or more clock cycles of a clock signal.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,917110. Although the claims at issue are not identical, they are not the claim of the USP 10,917,110 discloses all limitations and similar functions as claimed in the claim of the instant application, such as: further comprising: decoding, substantially in parallel with decoding the first symbol in the symbol decoder, a respective additional symbol from an additional initial code from each of one or more additional sub-blocks of the block of the compressed 10data; and outputting, as an additional symbol, one of the respective additional symbols selected based on a combined length of the initial code and a subsequent initial code.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is 571 272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845